Motion by respondent Cohen to extend his time to appear and testify before the Judicial Inquiry in Kings County, denied. Respondent on his own accord may apply to the Justice presiding at the Judicial Inquiry to fix an early date for him to appear with his records and to testify. After respondent has concluded all his testimony before the Judicial Inquiry, he may then apply to this court, on notice to petitioner, for such further action as may be proper. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.